         Case 2:20-cv-01763-NIQA Document 24 Filed 01/21/21 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON,                         :             CIVIL ACTION
individually, and on behalf of all others      :
similarly situated,                            :             NO. 20-1763
               Plaintiff                       :
                                               :
                v.                             :
                                               :
COMCAST CORPORATION, et al.                    :
         Defendants                            :

                                            ORDER
       AND NOW, this 21st day of January 2021, upon consideration of Defendants’ motion to

compel arbitration and stay litigation, [ECF 17], Plaintiff’s response in opposition thereto, [ECF

20], Defendants’ reply, [ECF 22], and the allegations contained in the complaint, [ECF 1], it is

hereby ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion, the

motion is GRANTED, and this action is STAYED pending the completion of the arbitration

proceedings.

       The Clerk of Court is directed to place this matter in civil suspense.



                                             BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
